PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1478


24TH     SENATORIAL    DISTRICT     REPUBLICAN COMMITTEE;
KENNETH H. ADAMS, individually and as Chairman of the
24th Senatorial District Republican Committee,

                 Plaintiffs - Appellants,

          and

DANIEL MOXLEY,

                 Intervenor/Plaintiff,

          v.

JAMES B. ALCORN, in his official capacity as Chairman of the
Virginia State Board of Elections; CLARA BELLE WHEELER, in
her official capacity as Vice-Chairman of the Virginia State
Board of Elections; SINGLETON B. MCALLISTER, in her official
capacity as Secretary of the Virginia State Board of
Elections;     VIRGINIA     DEPARTMENT     OF     ELECTIONS;
EMMETT W. HANGER, JR.,

                 Defendants - Appellees.
-------------------------------------

REPUBLICAN PARTY OF VIRGINIA, INC.,

                 Amicus Supporting Appellants.



                             No. 15-1483


DANIEL MOXLEY,

                 Intervenor/Plaintiff – Appellant,
24TH SENATORIAL DISTRICT REPUBLICAN COMMITTEE; KENNETH H.
ADAMS, individually and as Chairman of the 24th Senatorial
District Republican Committee,

                Plaintiffs,

           v.

JAMES B. ALCORN, in his official capacity as Chairman of the
Virginia State Board of Elections; CLARA BELLE WHEELER, in
her official capacity as Vice-Chairman of the Virginia State
Board of Elections; SINGLETON B. MCALLISTER, in her official
capacity as Secretary of the Virginia State Board of
Elections;     VIRGINIA     DEPARTMENT     OF     ELECTIONS;
EMMETT W. HANGER, JR.,

                Defendants - Appellees.
-------------------------------------
REPUBLICAN PARTY OF VIRGINIA, INC.,

                Amicus Supporting Appellant.




Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.   Elizabeth K. Dillon,
District Judge. (5:15-cv-00012-EKD)


Argued:   December 9, 2015                  Decided:     April 19, 2016


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   DIAZ,   Circuit
Judges.


Affirmed by published opinion. Judge Gregory wrote the majority
opinion, in which Judge Diaz joined. Chief Judge Traxler wrote
a dissenting opinion.


ARGUED:    Jeffrey R. Adams, WHARTON, ALDHIZER & WEAVER, PLC,
Harrisonburg, Virginia, for Appellants.      Joshua D. Heslinga,
OFFICE   OF   THE  ATTORNEY  GENERAL    OF   VIRGINIA,  Richmond,
Virginia, for Appellees.      Richard Dean Boyer, BOYER LAW
FIRM, PLLC, Lynchburg,  Virginia,   for   Intervenor. ON   BRIEF:
Thomas E. Ullrich, WHARTON, ALDHIZER & WEAVER, PLC, Staunton,
                                   2
Virginia; John C. Wirth, NELSON, MCPHERSON, SUMMERS & SANTOS,
L.C., Staunton, Virginia, for Appellants.     Mark R. Herring,
Attorney General of Virginia, Cynthia E. Hudson, Chief Deputy
Attorney General, John W. Daniel II, Deputy Attorney General,
Kristina Perry Stoney, Senior Assistant Attorney General,
Anna T. Birkenheier, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees
Alcorn, Wheeler, McAllister, and the Virginia Department of
Elections; Chris Ashby, ASHBY LAW PLLC, Alexandria, Virginia,
for Appellee Emmett W. Hanger, Jr.       Patrick M. McSweeney,
MCSWEENEY, CYNKAR & KACHOUROFF, PLLC, Powhatan, Virginia, for
Amicus Curiae.




                               3
GREGORY, Circuit Judge:

      The   24th   Senatorial      District         Republican    Committee      of

Virginia and Committee Chairman Kenneth H. Adams (together, the

“Committee”), and Plaintiff-Intervenor Daniel Moxley, appeal the

district    court’s   dismissal    of       their    complaints    for   lack    of

subject matter jurisdiction.        See Fed. R. Civ. P. 12(b)(1).               For

the   following    reasons,   we   conclude         that   the   district   court

correctly dismissed the plaintiffs’ and plaintiff-intervenor’s

complaints and therefore affirm.


                                     I.

                                     A.

      Under Virginia law, political parties generally “have the

right to determine the method by which a party nomination for a

member of . . . any statewide office shall be made.”                     Va. Code

Ann. § 24.2-509(A).      “Notwithstanding” this general rule, the

Incumbent Protection Act (the “Act”) provides that “[a] party

shall nominate its candidate for election for a General Assembly

district where there is only one incumbent of that party for the

district by the method designated by that incumbent, or absent

any designation by him by the method of nomination determined by

the party.”    Va. Code Ann. § 24.2-509(B) (emphasis added).

      The Republican Party of Virginia (the “Party”) is governed

pursuant to its Plan of Organization (the “Plan”), which the


                                        4
Committee acknowledges “is the Party’s definitive statement on

any matter it addresses.”           Pls.’ Mem. Supp. Mot. Prelim. Inj. at

3.      According      to   the   Plan,     Legislative      District       Committees

(“LDCs”) are unincorporated associations designated pursuant to

the   Plan    that     “determine       whether    candidates      for   Legislative

District public office shall be nominated by Mass Meeting, Party

Canvass, Convention or Primary, where permitted to do so under

Virginia Law.”         J.A. 163.     The Committee is the LDC responsible

for determining the method of nomination for candidates seeking

the Republican nomination for the 24th Senatorial District for

the Virginia General Assembly.

      In    December    2014,     the    Committee       exercised    its     authority

under the Plan and adopted a resolution designating a convention

as the method of nominating the Republican candidate for the

24th Senate District seat in the 2015 election.                      On February 23,

2015,      incumbent    state     senator       Emmett    Hanger     relied    on   the

authority granted to him by the Act and designated a primary as

the method of nomination.

                                           B.

      The Committee filed this suit pursuant to 42 U.S.C. §§ 1983

and 1988 against the members of the Virginia State Board of

Elections and the Virginia Department of Elections (together,

the “Commonwealth”) seeking declaratory and injunctive relief.

The Committee’s complaint alleges that the Act infringes on its

                                            5
First Amendment right to freedom of association by preventing it

from determining the method of nomination in contravention of

the terms of the Plan. 1

        Senator    Hanger        and     Moxley,       who     sought      the   Party’s

nomination for Senator Hanger’s seat on the 24th District, both

moved to intervene.              Moxley alleged that the Act violates his

constitutional rights under the Equal Protection Clause of the

Fourteenth       Amendment       because    it   confers        on   an    incumbent    an

electoral    advantage       and       invidiously     discriminates        against    him

and all other potential challengers to Hanger.

     Plaintiffs       filed        a    motion     for       preliminary      injunction

seeking to enjoin the Commonwealth from implementing a primary.

Three     days    before     a     scheduled     hearing        on   the    preliminary

injunction, the defendants filed a motion to dismiss, arguing

that the Committee failed to establish standing because the Plan

expressly    incorporates          Virginia      law     into    its      delegation   of

authority to the LDC.

     At the outset of the motion hearing, the district court

asked counsel whether there were any “issues of disputed fact.”

J.A. 203.        Counsel for the Committee responded, “We believe we

     1 Although the Committee argues here that it also raises an
equal protection challenge, it did not plead a claim under the
Equal Protection Clause in the district court.      Because this
issue is raised for the first time on appeal, we decline to
address it.   See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993).


                                             6
do   not.”        The    district    court       heard    from   both    sides     on   the

standing issue and the proper interpretation of the Plan.                               See

J.A. 213-229.

      The    district       court    subsequently         granted      the    defendants’

motions to dismiss, holding that the plaintiffs failed to meet

their burden to establish standing, and denying the remaining

pending motions as moot, including the motions for preliminary

injunction.


                                           II.

      On appeal, the plaintiffs argue that the district court

erred by dismissing the complaint for lack of subject matter

jurisdiction.           We review the district court’s dismissal for lack

of standing de novo.           Lee Graham Shopping Center, LLC v. Estate

of Kirsch, 777 F.3d 678, 680 (4th Cir. 2015).

      To have standing, a plaintiff must demonstrate (1) “he has

suffered     an     actual     or    threatened          injury,”      (2)    “a    causal

connection between the injury complained of and the challenged

action,” and (3) “the injury can be redressed by a favorable

decision.”        Marshall v. Meadows, 105 F.3d 904, 906 (4th Cir.

1997).       An    “injury    in     fact”    is    “an    invasion      of    a   legally

protected      interest      which    is     (a)   concrete      and    particularized

. . .    and       (b)     actual     or     imminent,       not       conjectural      or

hypothetical.”           Lujan v. Defenders of Wildlife, 504 U.S. 555,


                                             7
560 (1992) (internal quotation marks omitted).                           The plaintiffs

have   the   burden       of   alleging     sufficient         facts    to    demonstrate

standing.       Marshall, 105 F.3d at 906 (citing FW/PBS, Inc. v.

City of Dallas, 493 U.S. 215, 231 (1990)).


                                           III.

       Before   we    turn     to   the    language      of    the     Plan   itself,   we

address the Committee’s argument that the construction of the

Plan is a jurisdictional fact intertwined with the facts central

to the merits of the dispute and that dismissal under Federal

Rule of Civil Procedure 12(b)(1) prior to allowing discovery was

premature.         In the alternative, the Committee argues that the

evidence     was    insufficient      to    dismiss      at     the    12(b)(1)    stage,

particularly because the proper construction of the Plan was a

contested fact.        The Committee concedes that it waived a hearing

on the motions to dismiss, but nevertheless insists that the

district court failed to develop sufficient facts to resolve the

jurisdictional issue.

       “[A] defendant may challenge subject matter jurisdiction in

one of two ways.”              Kerns v. United States, 585 F.3d 187, 192

(4th Cir. 2009) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982)).        “First, the defendant may contend that a complaint

simply     fails     to    allege     facts       upon        which     subject   matter

jurisdiction can be based.”                 Id. (citing Adams, 697 F.2d at


                                            8
1219).     Alternatively,          the    defendant         may    contend       “that      the

jurisdictional         allegations       of    the      complaint       were    not    true.”

Adams, 697 F.2d at 1219.                 In the second scenario, “[a] trial

court may then go beyond the allegations of the complaint” and

hold an evidentiary hearing to “determine if there are facts to

support    the   jurisdictional          allegations.”             Id.         There   is    no

presumption of truth and the court weighs the evidence presented

in a 12(b)(1) hearing to determine jurisdiction.                                 Id.      “If,

however, the jurisdictional facts are intertwined with the facts

central    to    the    merits     of    the       complaint,      ‘a    presumption         of

truthfulness      should     attach      to       the    plaintiff’s      allegations.’”

Rich v. United States, 811 F.3d 140, 145 (4th Cir. 2015) (citing

Kerns, 585 F.3d at 193).                 And “the court should resolve the

relevant    factual      disputes       only      after     appropriate         discovery.”

Id. (citation omitted).

     The Committee relies primarily on our decision in Kerns for

its argument that dismissal at the pleading stage was premature.

However, we have said that the “controlling jurisdictional fact

in Kerns—whether an employee was acting within the scope of her

employment for purposes of the Federal Tort Claims Act—has no

analog” where the issue before the court is “purely a legal

question    that       can   be    readily         resolved       in    the     absence      of

discovery.”       Blitz v. Napolitano, 700 F.3d 733, 739 (4th Cir.

2012).      In     Blitz,     we    analyzed            whether    the    Transportation

                                              9
Security       Administration’s         standard           operating              procedures      for

checkpoint      screening       constituted        an      “order”            under       49   U.S.C.

§ 46110.        Id.    at    735.      The      district       court          had    decided      the

question,       and    granted      defendant’s            motion            to    dismiss       under

Federal Rule of Civil Procedure 12(b)(1), without reviewing the

written    procedures         themselves        and     without              an    administrative

record before it.             Id. at 738.             We decided that because an

extensive administrative record had been filed in a similar case

before    the    D.C.       Circuit,      and    that      such          a    record      would    be

submitted if Plaintiffs filed their petition in the appropriate

court, the record before the district court was sufficient to

answer the jurisdictional question.                   Id. at 739.

     Like Blitz, we find that the record before the district

court in this case was sufficient to decide the jurisdictional

question.       Not only did the record contain the complete Party

Plan,    the    district      court       undertook        a    thorough            and    exacting

review of it.         See J.A. 363-69.

     Moreover, the Committee and the Commonwealth both clearly

represented to the district court that there were no issues of

disputed fact.          J.A. 203.         The Committee now contends that its

“factual       stipulation”         was      “limited”              to       the      motion       for

preliminary       injunction.             There       is       no        evidence         from    the

transcript that the Committee’s stipulation was indeed limited



                                             10
in    this    way    and    no     argument      presented       for   what    the     legal

significance of such a limitation might be.

       The Committee also fails to present a compelling argument

as to what evidence additional discovery would have brought to

light.       When asked by the district court whether there was “any

evidence [they could] provide . . . as to why that particular

phrase is in that part of the plan and not in other portions of

the    plan,”       counsel      for     the     Committee       replied:       “Not     any

evidence,      no.”        J.A.    223.        The    Committee’s      insistence      that

discovery was necessary is particularly puzzling given the fact

that no one sought or mentioned discovery at the hearing or in

the briefs they submitted after the hearing.                       See J.A. 312.

       Finally, the district court’s singular use of the phrase

“more reasonable” to describe the Committee’s construction of

the Plan in its opinion does not in and of itself transform what

is    essentially      a    legal      question      into    a   factual      one.      “The

interpretation of a written contract is a question of law that

turns upon a reading of the document itself, and a district

court is in no better position than an appellate court to decide

such an issue.”            Seabulk Offshore, Ltd. v. Am. Home Assur. Co.,

377 F.3d 408,    418       (4th    Cir.      2004).        Because     the    proper

construction of the Plan is a question of law and the record

before    the    district         court    was      sufficient,     we   conclude      that

jurisdictional discovery was not necessary.

                                               11
                                         IV.

      Whether the Committee has standing depends on whether its

alleged   injury       was   the   result      of   the     Act    or   a    lawful      and

voluntary decision on behalf of the Party.                          The Commonwealth

argues that the Party has limited its authority to determine

unilaterally the method of nomination through its adoption of

Article V Section D(1)(a) of the Party Plan, which reads, “The

Legislative       District         Committee        shall         determine        whether

candidates      for    Legislative      District       public       office       shall    be

nominated by Mass Meeting, Party Canvass, Convention or Primary,

where   permitted       to   do    so   under       Virginia       Law.”         J.A.    163

(emphasis added).        We agree.

                                         A.

      We have previously held that where an “alleged injury is

caused by a voluntary choice made by the Virginia Republican

Party and not [the challenged state law],” plaintiffs do not

establish causation.           Marshall, 105 F.3d at 906.                   In Marshall,

two members of the Party challenged Virginia’s open-primary law,

which allows primary voting for all individuals qualified to

vote regardless of party affiliation, alleging that it burdened

their rights to free speech and freedom of association.                            Id. at

905   (citing    Va.    Code    Ann.    § 24.2-530).           Then-incumbent            U.S.

senator   John    Warner       exercised      his    power     under       the    Act    and



                                         12
selected a primary as the means of nomination for his seat.                           Id.

Several months later, the Party also adopted a primary.                        Id.

       The district court dismissed the suit for lack of subject

matter   jurisdiction,       and     we     affirmed,          concluding     that     the

plaintiffs failed to satisfy the causation and redressability

components of the standing inquiry.                  Id. at 905-07.            We found

that it was the Party’s decision to conduct an open primary,

rather than the open primary law itself, that was the cause of

plaintiffs’     alleged          injury         because        (1)      it    was     not

unconstitutional     for     a    political       party    to        choose   an    “open”

primary and (2) there was “no indication” that the Party “would

have a ‘closed’ primary in the absence of the Open Primary Law

or change to a ‘closed’ primary if we declared the Open Primary

Law unconstitutional.”            Id. at 906.             “In other words, if a

political party’s choice of an ‘open’ primary is a lawful and

voluntary one, the decision of the party is the cause of the

alleged ‘forced’ association, not the state law requiring the

‘open’ primary.”      Id. at 906 (citing Marchioro v. Chaney, 442
U.S. 191,   199   (1979)       (“There    can    be     no    complaint      that   the

party’s right to govern itself has been substantially burdened

by statute when the source of the complaint is the party’s own

decision.”)).




                                           13
                                                  B.

      We now turn to the construction of the Plan to determine

whether      the     Party       voluntarily            submitted       to    the        Act     and

incorporated it by reference into the Plan.

      “The    constitution             and       by-laws      adopted    by        a    voluntary

association constitutes a contract between the members, which,

if not immoral or contrary to public policy, or the law, will be

enforced by the courts.”                 Gottlieb v. Econ. Stores, Inc., 102
S.E.2d 345, 351 (Va. 1958) (citation omitted).                                Therefore, we

interpret the Plan according to general principles of contract

interpretation under Virginia law.

      In Virginia, “courts adhere to the ‘plain meaning’ rule in

interpreting        and    enforcing         a    contract.”          Hitachi          Credit    Am.

Corp. v. Signet Bank, 166 F.3d 614, 624 (4th Cir. 1999).                                      If the

contract “is complete on its face” and “plain and unambiguous in

its   terms,”       we    do    not     “search         for   its    meaning           beyond    the

instrument itself.”             Id.     Furthermore, we “read the contract as

a   single    document          and    give       meaning      to    every     clause          where

possible     . . .        giv[ing]      effect         to   the     presumption          that    the

parties      have    not        used    words          aimlessly.”           Id.       (citations

omitted.)

      Whether the Party voluntarily submitted to the Act turns on

the   meaning       of    the    clause      “where         permitted    to    do        so    under

Virginia Law.”           This phrase does not appear anywhere else in the

                                                  14
Plan, despite the fact that there are similar delegations in

three other parts of the Plan’s text.                    For example, article III,

section    D(1)(b)       provides    that    “[the       State     Central        Committee]

shall determine whether candidates for statewide public office

shall be nominated by Convention, Party Canvass or Primary.”

Similarly,    article       IV,     section      D(1)(a)        specifies       that      “The

[Congressional]          District    Committee          shall      determine        whether

candidates    for    District       public       office    shall       be   nominated       by

Convention,       Party    Canvass     or    Primary.”           See     also      art.    III

§ D(1)(a)     (“The        Unit     Committee           shall      determine        whether

candidates for local and constitutional public offices shall be

nominated by Mass Meeting, Party Canvass, Convention, or Primary

and whether Unit Chairman and Committee members shall be elected

by Mass Meeting, Party Canvass, Convention, or Primary.”).                                When

asked at the hearing if the Committee had “any evidence . . . as

to why that particular phrase is in that part of the plan and

not   in   any     other    portions        of    the     plan,”    counsel        for     the

Committee answered, “Not any evidence, no.”                            J.A. 223.           The

Plan’s omission of the relevant language in three near-verbatim

parallel provisions reflects a deliberate choice to provide a

limited delegation of authority to the LDCs.                        See Smith Barney,

Inc. v. Critical Health Sys., 212 F.3d 858, 861 (4th Cir. 2000)

(relying     on    the     principle    of       expressio       unius      est    exclusio

alterius to interpret contract clause).

                                            15
       Furthermore, the fact that the Plan defines “primary” as

“subject to the Election Laws of the Commonwealth of Virginia,

except to the extent that any provisions of such laws conflict

with this Plan, infringe the right to freedom of association, or

are otherwise invalid” indicates that the Party was well aware

of     how   to   draft     language      that       supported    a    constitutional

challenge to Virginia law.                J.A. 23 (Plan at Art. II, ¶ 24)

(emphasis     added).       A    faithful       reading   of     the   contract   that

“gives effect to the presumption that the [Party has] not used

words aimlessly” requires us to view these selective omissions

and inclusions as intentional and meaningful.                     Hitachi, 166 F.3d

at 624.      If the Party had intended to preserve its ability to

unilaterally       choose   the       method    of   nomination       for   legislative

districts, it could have done so.                Similarly, if it had intended

to give the Committee the authority to challenge a provision of

Virginia law, it could have done so.                   The plain language of the

contract, read as a single document, shows clearly that it did

not.

       The Committee contends that the language is more naturally

read as “an acknowledgment of the potential for conflict between

the Act and the Plan . . . and a statement that the outer limits

of an LDC’s authority to select the method of nomination are

defined by the coercive force of Virginia law.”                         To the extent

this     differs     from       the     Commonwealth’s         interpretation,      it

                                           16
certainly       does    not    conflict    with    it,     unless     we    read   in

nonexistent language.            And that is precisely what the Committee

would    have    us    do—read    the   phrase    “Virginia    law”    as    “valid,

constitutional         Virginia    law”    and    assume    that      the   Act    is

unconstitutional. 2           In interpreting a contract under Virginia

law, however, we “cannot read in[] . . . language which will add

to or take away from the meaning of the words already contained

therein.”       Wilson v. Holyfield, 313 S.E.2d 396, 398 (Va. 1984).

The Committee’s tortured reading contravenes the plain language

of the Plan and requires us to assume the outcome of the very

challenge before us.




     2 The dissent relies on DIRECTV, Inc. v. Imburgia, 136 S.
Ct. 463, 469 (2015), to support the proposition that “the phrase
‘Virginia Law’ in the Plan . . . cannot be construed to include
invalid Virginia statutes.”     Dissenting op. at 12.     DIRECTV
concerned the interpretation of the phrase “law of your state”
in a customer service agreement arbitration clause.      DIRECTV,
136 S. Ct. at 466.       The California Court of Appeals had
interpreted “law of your state” to include California law it
conceded was invalidated by the Supreme Court’s decision in AT&T
Mobility LLC v. Concepcion, 563 U.S. 333 (2011).     Id. at 467.
The Supreme Court reversed, holding that the California Court of
Appeal’s interpretation did “not place arbitration contracts ‘on
equal footing with all other contracts,’” did “not give ‘due
regard . . . to the federal policy favoring arbitration,’” and
therefore was “pre-empted by the Federal Arbitration Act.” Id.
at 471.    DIRECTV is of no import here because no state or
federal court has held that Virginia’s Incumbent Protection Act
is unconstitutional or preempted by federal law. Thus, even if
we did construe “‘Virginia law’ to encompass only valid Virginia
law,” as the dissent suggests, the Incumbent Protection Act,
unlike California’s pre-Concepcion state law, has never been
invalidated by statute or this, or any other, Court.


                                          17
        The    Committee’s    attempts      to   distinguish      the    facts    of

Marshall       are   similarly    unavailing.      As    we    explained      above,

disagreement over the Plan’s meaning does not transform this

legal dispute over contract interpretation into a factual one.

Moreover, our holding in Marshall was clear:                   where the alleged

injury is caused by the Party’s voluntary choice, the Party does

not establish causation. 105 F.3d at 906.           The injury in both

cases     is    traceable    to   the    Party’s    voluntary      choice:        in

Marshall, the choice was to hold an open primary.                       Id.    Here,

the choice was to defer to the incumbent’s selected nomination

method by limiting the authority of the LDC.                    Whatever factual

distinctions may exist do not render inapplicable the analysis

and holding of Marshall.

        Finally, the Committee’s suggestion that the district court

erred by failing to secure a definitive interpretation of the

Plan from the Party is untimely and therefore waived, as any

request should have been made to the district court.                     Helton v.

AT&T, Inc., 709 F.3d 343, 360 (4th Cir. 2013) (citing Muth v.

United States, 1 F.3d at 250 (4th Cir. 1993)).

        We conclude that the language of the Plan is clear and

unambiguous:         the Plan delegates to the Committee the authority

to determine the nomination method unless Virginia law otherwise

limits     that      authority.     Where     Virginia   law     sets    forth   an

alternative method of nomination, the Plan does not give the

                                         18
Committee     the    authority     to    supersede     or    challenge      that

determination.       Because the Party has made a voluntary choice to

limit the Committee’s authority in this way, the plaintiffs have

“no complaint that the party’s right to govern itself has been

substantially burdened by” the Act because “the source of the

complaint is the party’s own decision.”              Marshall, 105 F.3d at

906 (citing Marchioro, 442 U.S. at 199).             Accordingly, we affirm

the district court’s holding that the Committee lacks standing

to bring this suit.


                                        V.

     Lastly,    we    address    Moxley’s    claim   that   he    has    standing

independent of the Party to bring his equal protection claim.

     Under Virginia law, there are two entities that have the

right to determine the nomination method:             political parties and

incumbents.     Moxley is a member of the Party and, as a member,

he is contractually bound by the Plan’s rules and decisions.

See Gottlieb v. Econ. Stores, Inc., 102 S.E.2d 345, 351 (Va.

1958)   (“The   constitution      and   by-laws   adopted    by   a     voluntary

association constitutes a contract between the members, which,

if not immoral or contrary to public policy, or the law, will be

enforced by the courts.” (citation omitted)).               The Plan does not

authorize individual party officials or members to determine the

nomination method for legislative districts.                 Moxley seems to


                                        19
recognize this, as he acknowledges that if the Committee had

chosen a primary, he would have been “uninjured” because he has

“no legal claim to any other method of nomination.”             J.A. 344.

      Because neither Virginia law nor the Plan gives Moxley “a

legally protected interest” in determining the nomination method

in the first place, he fails to make out “an invasion of a

legally protected interest,” i.e. actual injury, in this case.

Lujan, 504 U.S. at 560 (emphasis added); see, e.g., Friends for

Ferrell Parkway, LLC v. Stasko, 282 F.3d 315, 321 (4th Cir.

2002)    (observing    that   land    transaction    which    would    prevent

development of land previously designated as a roadway did not

impact     plaintiffs’    “liberty     interest     in   access   to      their

community” because “under Virginia law they have no entitlement

to the construction of a roadway”).

      The dissent relies on out of circuit authority to support

its     view   that   Moxley’s   alleged    interest     in   depriving    his

opponent the ability to choose “the nominating method that would

best ensure his re-nomination” is sufficient to establish his

own independent standing.            Dissenting op. at 4 (citing Texas

Democratic Party v. Benkiser, 459 F.3d 582, 585-87 & n.4 (5th

Cir. 2006); Schulz v. Williams, 44 F.3d 48, 53 (2d Cir. 1994);

Owen v. Mulligan, 640 F.2d 1130, 1132-33 (9th Cir. 1981)).                  But

even if we assume Moxley has a legally protected interest, he

still fails to demonstrate how that injury is redressable by a

                                       20
decision of this Court.           In Benkiser, for example, the Fifth

Circuit found that plaintiff political party’s “threatened loss

of   political    power   . . .    likely    would    be   redressed    by   a

favorable   decision,     which    would   preclude   a    Republican    party

candidate.”      Benkiser, 459 F.3d at 587 (emphasis added).             Here,

however, the plain language of the Plan indicates that only the

LDC shall determine the method of nomination and only where the

application of Virginia law does not limit that authority.                Even

in the absence of the Act, Moxley is bound by the LDC’s choice

of nomination method.       Accordingly, even if the Act were held

unconstitutional, the Party is not precluded from “voluntarily

elect[ing]” to defer to the incumbent’s choice, “which it is

legally entitled to do.”      Marshall, 105 F.3d at 907.         And “there

is nothing [we] can do to prevent” the Party from deferring to

the incumbent’s choice.      Id.


                                     VI.

     We must apply the plain language of the contract.                 For the

foregoing reasons, the decision of the district court is

                                                                  AFFIRMED.




                                     21
TRAXLER, Chief Judge, dissenting:

       The majority affirms the dismissal of this case for lack of

standing because it believes the contractual term “Virginia Law”

includes               Virginia         statutes        that        are      void       for

unconstitutionality.                  Because I believe that the phrase plainly

does       not    encompass        Virginia    statutes      that    are    invalid,   and

because          the     Supreme       Court   has     construed      nearly   identical

language to mean valid state law, I respectfully dissent.

                                               I.

       Virginia          Code     §    24.2–509(A)     provides      that   “[t]he     duly

constituted authorities of the political party for the district,

county, city, or town in which any other office is to be filled

shall have the right to determine the method by which a party

nomination         for     that       office   shall    be     made.” 1     This    lawsuit

involves constitutional challenges to a statutory exception to

that rule that can deprive the political parties of the right to

choose the nomination method for candidates for the Virginia

General Assembly.               That exception, commonly referred to as the

Incumbent Protection Act (“the Act”), states in pertinent part,

“Notwithstanding Section A, . . . [a] party shall nominate its

candidate for election for a General Assembly district where

       1Section 24.2-509(A) also includes similar language
concerning the nomination of candidates for the United States
Senate or for any statewide office.



                                               22
there is only one incumbent of that party for the district by

the    method    designated      by   that   incumbent,     or    absent    any

designation by him by the method of nomination determined by the

party.”    Va. Code § 24.2–509(B).

       Central to this appeal is the Plan of Organization (the

“Plan”) of the Republican Party of Virginia (the “Party”), which

is a contract governing the Party’s members and operation.                  The

24th Senatorial District Republican Committee and its chairman

(collectively, the “Committee”) brought this action in federal

district court against the Virginia Department of Elections and

various officials with the Virginia State Board of Elections

(collectively, “the Defendants”), claiming that the Act violated

its First Amendment right to free association by denying the

Committee its right under the terms of the Plan to decide the

nomination      method   for     candidates     seeking     the    Republican

nomination for the Virginia General Assembly in its district.

(The     Committee   attached     the    Plan   as    an   exhibit    to    its

complaint.)      Senator Emmett Hanger, the incumbent, and Daniel

Moxley, a Republican challenger, later intervened in the suit.

Moxley    asserted   a   claim    alleging   that    the   Act   violated   his

Fourteenth Amendment right to equal protection under the law by




                                        23
allowing the incumbent Hanger to choose the nomination method. 2

The district court eventually dismissed the entire case for lack

of standing.           See Adams v. Alcorn, No. 5:15cv00012, 2015 WL
1524481 (W.D. Va. Apr. 2, 2015).                 The Committee and Moxley have

appealed.

       We review de novo a district court order dismissing for

lack of standing.           See Cooksey v. Futrell, 721 F.3d 226, 234

(4th Cir. 2013).           On review of a dismissal of a complaint, we

“assume all well-pled facts to be true” and “draw all reasonable

inferences in favor of the plaintiff.”                  Nemet Chevrolet Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009)

(alteration        &   internal    quotation      marks    omitted).      We   also

“consider exhibits attached to the complaint.”                       Cooksey, 721
F.3d at 234 (internal quotation marks omitted).

       Plaintiffs have “the burden of establishing standing” in

order to show that a district court possesses subject-matter

jurisdiction over a case.              Miller v. Brown, 462 F.3d 312, 316

(4th       Cir.   2006).     The    doctrine      of    constitutional    standing

includes three components:             “(1) the plaintiff must allege that

he or she suffered an actual or threatened injury that is not

conjectural or hypothetical[;] (2) the injury must be fairly



       2
       Senator Hanger          chose    a    primary,     whereas   the   Committee
favored a convention.



                                            24
traceable     to   the   challenged    conduct;   and   (3)    a   favorable

decision must be likely to redress the injury.”          Id.

                                      A.

      The injury the Committee alleges here is the deprivation of

the   right   to   choose   the   nomination   method   for    the   General

Assembly position at issue.           And the injury Intervenor Moxley

alleges is that his opponent was given the unfair advantage of

being allowed to choose the nominating method that would best

ensure his re-nomination. 3        Among other relief, the parties’


      3Moxley’s alleged interest in depriving his opponent of
that advantage, and thereby increasing his own prospects for
winning the nomination, is sufficient to establish his standing.
See Texas Democratic Party v. Benkiser, 459 F.3d 582, 586-87 &
n.4 (5th Cir. 2006) (holding that plaintiff political party had
standing to sue to prevent opposing party from removing a
candidate from the ballot and replacing him with a new candidate
in part because obtaining that relief would improve the chance
of winning for the party’s candidate); Schulz v. Williams, 44
F.3d 48, 53 (2d Cir. 1994) (holding, based on “[t]he well-
established concept of competitors’ standing,” that political
party chairman had standing to challenge placement of another
party’s gubernatorial candidate on the ballot because that
placement could reduce the chances that the plaintiff’s party
would receive the number of votes it needed to retain its place
on the ballot); Owen v. Mulligan, 640 F.2d 1130, 1132-33 (9th
Cir. 1981) (holding that candidate had standing to sue to compel
Postal Service to cancel a bulk-mail permit being used by a
political opponent to mail political literature insofar as the
reduced-cost   mailings  put  the   plaintiff  candidate   at  a
competitive disadvantage).   Cf. Bostic v. Schaefer, 760 F.3d
352, 371 (4th Cir. 2014) (“[W]hen the government erects a
barrier that makes it more difficult for members of one group to
obtain a benefit than it is for members of another group, the
injury in fact is the denial of equal treatment resulting from
the imposition of the barrier.” (alterations & internal
quotation marks omitted)).


                                      25
complaints each request a declaration that the Act violates the

United States Constitution.                 The district court concluded that

the   constitutionality         of    the    Act    was     irrelevant       because        the

district    court      believed      the    Act    was    not     the    cause       of    these

alleged injuries and the requested declaratory relief would do

nothing    to   redress       the    alleged      injuries       in    any   event.         See

Adams, 2015 WL 1524481, at *7; see also id. at *4.                              That is so,

the     district    court      reasoned,          because        the    Party      chose     to

incorporate the Act’s terms into its Plan, whether the Act was

constitutional or not; thus, it was the Plan, and not the Act,

that was the cause in fact of the alleged injuries.                                  See id.;

Marshall v. Meadows, 105 F.3d 904, 906 (4th Cir. 1997) (“Because

the alleged injury is caused by a voluntary choice made by the

Virginia    Republican        Party    and    not    the     Open      Primary       Law,   the

plaintiffs      have    not     established         causation.”).               It    is     the

correctness of this reading of the Plan that is at the heart of

the case before us.

      The parties agree that the Plan should be interpreted as a

contract among the members of the Republican Party of Virginia

(“the    Party”)    and       construed      according        to       ordinary      contract

principles.        See Gottlieb v. Economy Stores, Inc., 102 S.E.2d
345, 351 (Va. 1958).             Because the interpretation of a written

contract    presents      a   question       of    law,     we    review     the     district



                                             26
court’s interpretation de novo.                    See Seabulk Offshore, Ltd. v.

American Home Assur. Co., 377 F.3d 408, 418 (4th Cir. 2004).

      Under Virginia law, “[i]t is well established that, when

the terms of a contract are clear and unambiguous, a court must

give them their plain meaning.”                        Pocahontas Mining Ltd. Liab.

Co. v. Jewell Ridge Coal Corp., 556 S.E.2d 769, 771 (Va. 2002).

A   court    determines       a    contract’s      plain       meaning    by     giving    its

words “their usual, ordinary, and popular meaning.”                            Id. at 772.

We therefore need to look at the Plan terms.

      For    most    offices,        the    Plan       unqualifiedly      provides        that

particular Party committees will choose the nomination method.

See Plan at Art. III, § D(1)(b) (providing that the [“State

Central      Committee”]          will    decide       the     nomination      method      for

candidates     for     statewide         public    office);      Plan    at    Art.    IV,   §

D(1)(a) (providing that the “District Committee” will decide the

nomination method for candidates for the United States House of

Representatives; Plan at Art. VI, § D(1)(a) (providing that the

“Unit     Committee”         will        decide    the       nomination        method      for

candidates for local and constitutional public offices).                                  This

choice      reflects    the       fact    that    Virginia       law     gives      political

parties      the   unqualified           right    to    make    those    decisions        with

regard to their candidates for those offices.                            See Va. Code §

24.2–509(A).           The        Plan     provision         concerning       the     General

Assembly, however, has a special proviso that reflects the Act’s

                                             27
potential to deny the Party the right to choose the nomination

method.       Accordingly, it states:

       The Legislative District Committee shall determine
       whether candidates for Legislative District public
       office shall be nominated by Mass Meeting, Party
       Canvass, Convention or Primary, where permitted to do
       so under Virginia Law.

Plan at Art. V, § D(1)(a) (emphasis added).

       Central       to    these    appeals       is     the    question      of    how     the

emphasized language (the “qualifying language”) applies if the

Act, which gives the nomination-method decision to an incumbent,

is     unconstitutional.              The     Committee          argues    the        Act      is

unconstitutional and cannot be applied, thus giving the election

decision       to    the    Committee.            The     Defendants       contend          that

“Virginia Law” includes the Act, even if it is unconstitutional.

       In my view, the plain meaning of the Plan is the one that

the Committee urges.               Both the United States Supreme Court and

the    Supreme      Court    of    Virginia       have    held    that    the      law    of    a

particular state includes the United States Constitution, such

that an unconstitutional Virginia statute is no law at all.                                  See

Howlett       ex    rel.   Howlett    v.     Rose,       496 U.S. 356,     367      (1990)

(“[T]he Constitution and laws passed pursuant to it are as much

laws in the States as laws passed by the state legislature.”);

Ex parte Siebold, 100 U.S. 371, 376 (1879) (“An unconstitutional

law is void, and is as no law.”); Marbury v. Madison, 5 U.S.
137,    180    (1803)      (“[A]    law     repugnant      to    the     constitution          is

                                             28
void.”); Spiak v. Seay, 40 S.E.2d 250, 251 (Va. 1946) (“The

provision of the Constitution of the United States on interstate

extradition, together with the Acts of Congress on the subject,

are a part of the supreme law of the land and therefore a part

of the law of each State.”).                 For that reason, the ordinary and

natural    meaning       of    “Virginia      Law”   does     not   include    Virginia

statutes    that      are        void      because     they     violate       the     U.S.

Constitution.

     Indeed,     only         days   after    we   heard     oral   argument    in    the

present    case,     the       Supreme     Court     held    that   language        nearly

identical to that now before us unambiguously conveyed that very

meaning.     See DIRECTV, Inc. v. Imburgia, 136 S. Ct. 463, 469

(2015).     In that case, DIRECTV entered into a service contract

with its customers that included an arbitration provision that

stated that it would be unenforceable if the “law of your state”

made waivers of class arbitration unenforceable.                            Id. at 466

(internal    quotation         marks     omitted).      Another      section    of     the

contract    provided          that   the     arbitration      provision     “shall     be

governed    by     the     Federal       Arbitration        Act.”     Id.     (internal

quotation marks omitted).                  Two of DIRECTV’s customers brought

suit in 2008 against DIRECTV in a California state court seeking

damages for early termination fees that the customers alleged

violated    California           state     law.       See     id.      Invoking        the



                                             29
arbitration provision, DIRECTV requested arbitration.                See id.

The state trial court denied the request.           See id.

     DIRECTV appealed to the California Court of Appeal, which

affirmed.     See id. at 466-67.     Under that court’s analysis, the

enforceability of the arbitration provision turned on the effect

of a rule of California state law that resulted from a 2005

California    Supreme   Court   decision,     Discover   Bank   v.   Superior

Court, 113 P.3d 1100, 1110 (Cal. 2005), and which was embodied

in California statutory law as well (the “Discover Bank rule”). 4

See DIRECTV, 136 S. Ct. at 466-67.              Under the Discover Bank

rule, the arbitration provision would have been unenforceable as

a matter of California state law.           See id.      However, in 2011,

the United States Supreme Court held that the Discover Bank rule

was preempted and invalidated by the Federal Arbitration Act

(“FAA”)     because   the   rule   “st[ood]    as   an   obstacle    to   the

accomplishment and execution of the full purposes and objectives


     4 Discover Bank held “that a waiver of class arbitration in
a consumer contract of adhesion that predictably involves small
amounts of damages and meets certain other criteria” that were
not contested in DIRECTV was “unconscionable under California
law and should not be enforced.” DIRECTV, Inc. v. Imburgia, 136
S. Ct. 463, 466 (2015) (alteration & internal quotation marks
omitted).   The applicable California statutes referenced above
were sections 1751 and 1781(a) of California’s Consumers Legal
Remedies Act. See id. at 466-67.




                                     30
of    Congress”     that   the    FAA       embodied.          AT&T    Mobility     LLC       v.

Concepcion, 563 U.S. 333, 352 (2011).

       Although it recognized that Concepcion had invalidated the

Discover     Bank      rule,    see     DIRECTV,       136     S.     Ct.   at    467,    the

California Court of Appeal nonetheless believed that DIRECTV’s

entitlement       to    arbitration         depended      on    the     meaning     of    the

contractual       phrase       “law    of    your     state,”         see   id.    at    466.

Concluding that the            parties intended that phrase to mean “the

law    of    California        including        the    Discover         Bank      rule    and

irrespective of that rule’s invalidation in Concepcion,” id. at

468, the court affirmed the lower court’s denial of DIRECTV’s

request to enforce the arbitration agreement, see id. at 467.

And the California Supreme Court denied discretionary review.

See id.

       The   United     States        Supreme     Court      then     granted     DIRECTV’s

petition for certiorari and reversed.                        The Court assumed that

the   California       Court     of    Appeal’s       decision        was   correct      as    a

matter of state contract law, but nonetheless considered whether

that state law was consistent with the FAA.                             See id. at 468.

The Supreme Court concluded that in ruling that “law of your

state” included state laws that were invalidated by federal law,

the California court did not “place[] arbitration contracts on

equal footing with all other contracts.”                       DIRECTV, 136 S. Ct. at

468-69 (internal quotation marks omitted).                            The Supreme Court

                                             31
offered many reasons for its conclusion, most of which related

to the fact that the California court’s interpretation could not

be justified in light of generally applicable law. 5                                See id. at

468-71.

       The Court began by considering the ordinary meaning of the

phrase       “law   of     your      state.”         The    Court       concluded     that     the

natural meaning is “valid state law.”                           Id. at 469.        In fact, the

Court determined that it would not even be reasonable to read

“law of your state” to include state law that was invalid under

the Supremacy Clause.                See id.     And the Court noted that it had

not    found    any      contract      case    from        any    state    “that     interprets

similar language to refer to state laws authoritatively held to

be invalid.”           Id.; see id. at 470 (“[W]e can find no similar

case       interpreting        the    words    ‘law        of    your     state’    to    include

invalid state laws.”).

       The Court also noted that construing “law of your state” to

exclude      law    that    was      invalidated       after        the    formation      of   the

contract       would      be    consistent       with           applicable     principles       of

contract       interpretation.                 See    id.         at    469.        The     Court



       5
       The Court also noted that particular language the Court of
Appeal used suggested that the court might have intended its
holding to be limited to the arbitration context.     See id. at
470.




                                                32
particularly          cited        California          caselaw     holding       that      plea

agreements,         which    are    construed          according    to     normal       contract

principles, are “‘deemed to incorporate and contemplate not only

the existing law but the reserve power of the state to amend the

law or enact additional laws.’”                       Id. (quoting Doe v. Harris, 302
P.3d 598, 601-02 (Cal. 2013)).                        And the Court referred to the

fact that “judicial construction of a statute ordinarily applies

retroactively.”             Id. (citing Rivers v. Roadway Express, Inc.,

511 U.S. 298, 312-13 (1994)).

       In    my     view,    the    reasons      cited     by    the     Supreme     Court   in

DIRECTV also demonstrate that the phrase “Virginia Law” in the

Plan       before    us   here     cannot       be     construed    to     include      invalid

Virginia statutes.                Under the Supreme Court’s reasoning, the

ordinary       meaning       of     the     phrase       “Virginia        Law”     is    “valid

[Virginia] law,” and a reading that included invalid Virginia

statutes       would      not     even     be    reasonable.             Id.   (emphasis     in

original).          Additionally, the contract and statutory principles

that the DIRECTV Court relied on provide further support this

interpretation,           just     as     they       supported     the    DIRECTV       Court’s

similar interpretation. 6               See id.


       6
       Similar to the California caselaw cited by the Supreme
Court in DIRECTV, see id. at 469, the Supreme Court of Virginia
has held, in the context of interpreting a plea agreement, that
“contracts are deemed to implicitly incorporate the existing law
and the reserved power of the state to amend the law or enact
(Continued)
                                                 33
      Because I would construe “Virginia Law” to encompass only

valid Virginia law, I would read “Virginia Law” – and Virginia

Code § 24.2-509(A) in particular – to “permit[]” the Committee

to choose the nomination method in the event that § 24.2-509(B)

is   unconstitutional.          See    Va.    Code   § 24.2-509(A)     (“The    duly

constituted authorities of the political party for the district,

county, city, or town in which any other office is to be filled

shall have the right to determine the method by which a party

nomination for that office shall be made.”).                       And because I

would read the Plan as authorizing the Committee to choose the

nominating    method       in     the        event    that      § 24.2-509(B)    is

unconstitutional,      I   do    not    agree      with   the   district   court’s

conclusion that it is the Plan itself that is the cause of the

parties’     alleged       injuries          and     an    obstacle    preventing

redressability. 7      Accordingly, I would hold that the district




additional laws for the public welfare.”                  Smith v. Commonwealth,
743 S.E.2d 146, 150 (Va. 2013).
      7The fact that no court has determined prior to the
initiation of this case that § 24.2-509(B) is unconstitutional
has no bearing on standing.         Under DIRECTV’s reasoning,
“Virginia Law” excludes invalid Virginia statutes, including
unconstitutional statutes whose unconstitutionality had not yet
been recognized by any court at the time the Plan was adopted.
See DIRECTV, 136 S. Ct. at 466-71 (holding that the “law of your
state” excluded state laws that, after the formation of the
contract at issue – and after the initiation of the lawsuit at
issue – were held by the Supreme Court to be preempted by the
FAA). Consequently, if the Committee and Moxley are correct on
(Continued)
                                         34
court erred in concluding that the Committee and Moxley failed

to establish standing under our Marshall decision.

                                       B.

     Defendants contend that, even if the Committee and Moxley

would otherwise have established standing, they failed to do so

because   Virginia    could    have    enacted     legislation       requiring    a

particular    nomination      method     without    running        afoul   of    the

Constitution.      See Appellees’ brief at 29-32 (citing Miller v.

Brown, 503 F.3d 360, 368 (4th Cir. 2007)).                   However, even if

Defendants are correct that Virginia could have constitutionally

enacted   such    legislation,    this      argument   at   most    goes    to   the

merits of the claims asserted in this case; it does not relate

to standing.       See Arizona State Legislature v. Arizona Indep.

Redistricting Comm’n, 135 S. Ct. 2652, 2663-65 (2015) (Arizona

legislature      challenged    statute       on   basis     that    it     deprived

legislature      of   its     constitutional       authority        to     initiate

redistricting; although Court concluded that legislature did not

have the authority it asserted, that point related only to the




the   merits    of   their    claims that § 24.2-509(B)  is
unconstitutional, then they are also correct, under the
reasoning of DIRECTV, that “Virginia Law” does not include
§ 24.2-509(B) and that the Plan authorizes the Committee to
choose the nomination method.



                                       35
merits of the legislature’s claim, not to its standing to assert

the claim).

      The Committee alleged injuries from operation of the Act in

that it prevents it from selecting the nomination method for the

General      Assembly      position     at    issue          here.        Moxley     alleged

injuries from the Act in that it was allowing his opponent to

choose     the     nominating    mechanism        that       he    believed       would     best

ensure his reelection.             Both sought to have the Act declared

void so that the Committee’s designation of a convention would

be   upheld        and   their    injuries        could           be    avoided.          These

allegations were sufficient to establish that the dispute would

“be resolved . . . in a concrete factual context conducive to a

realistic appreciation of the consequences of judicial action,”

as   the    standing      doctrine     requires.             Valley       Forge     Christian

College v. Americans United for Separation of Church & State,

Inc.,      454 U.S. 464,    472   (1982).           I    therefore        believe      the

district         court   erred   in    dismissing        this          case   for    lack    of

standing. 8


      8The fact that Senator Hanger defeated Moxley in the
primary long ago does not moot this appeal because the issues
presented fit into the “capable of repetition, yet evading
review” exception to the mootness doctrine.    See FEC v. Wisc.
Right to Life, Inc., 551 U.S. 449, 462 (2007).     Although this
exception applies only if the issue is capable of repetition in
regard   to  the  same  plaintiff,  see   Stop   Reckless  Econ.
Instability Caused by Democrats v. FEC, 814 F.3d 221, 229-32
(4th Cir. 2016), there is a reasonable expectation that each of
(Continued)
                                             36
                                        II.

     In   sum,    I    would    reverse    the    district       court’s   judgment

dismissing       the       complaints      for     lack     of     subject-matter

jurisdiction.          I    respectfully       dissent    from    the   majority’s

contrary decision.




the plaintiffs and intervenor Moxley will be subject to the same
action again in future elections, see North Carolina Right to
Life Comm. Fund for Indep. Political Expenditures v. Leake, 524
F.3d 427, 435 (4th Cir. 2008) (holding that constitutional
challenges to system of public financing for judicial elections,
brought by two political committees and a candidate, were not
mooted by the election even though neither the political
committees nor the candidate had specifically alleged an intent
to participate in future election cycles; concluding that “there
is a reasonable expectation that the challenged provisions will
be applied against the plaintiffs again during future election
cycles”; rejecting “the argument that an ex-candidate’s claims
may be ‘capable of repetition yet evading review’ only if the
ex-candidate specifically alleges an intent to run again in a
future election”).




                                          37